Name: 2000/824/EC: Decision of the European Central Bank of 14 December 2000 on the approval of the volume of coin issuance in 2001 (ECB/2000/17)
 Type: Decision_ENTSCHEID
 Subject Matter: production;  monetary economics;  EU institutions and European civil service
 Date Published: 2000-12-30

 Avis juridique important|32000D08242000/824/EC: Decision of the European Central Bank of 14 December 2000 on the approval of the volume of coin issuance in 2001 (ECB/2000/17) Official Journal L 336 , 30/12/2000 P. 0118 - 0118Decision of the European Central Bankof 14 December 2000on the approval of the volume of coin issuance in 2001(ECB/2000/17)(2000/824/EC)THE COVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Treaty establishing the European Community (hereinafter referred to as the "Treaty") and in particular to Article 106(2) thereof,Whereas:(1) The European Central Bank (ECB) has the exclusive right to approve the volume of coins issued by the Member States as from 1 January 1999.(2) Member States have submitted to the ECB for approval their estimates of the volume of national coins to be issued in 2001, supplemented by explanatory notes on the forecasting methodology,HAS DECIDED AS FOLLOWS:Article 1Approval of the volume of national coins to be issued in 2001The ECB hereby approves the volume of coins to be issued by the participating Member States in 2001 as described in the following table:>TABLE>Article 2Final provisionsThis Decision is addressed to the participating Member States.This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 14 December 2000.The President of the ECBWillem F. Duisenberg